DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                      
                                               
                                     Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over MINNOY (US 2019/0338962) in view of HUANG et al. (US 2017/0150645).
In regards to claim 1, MINNOY discloses a system (refer to Fig. 17-18 and 7) comprising: a liquid vessel (enclosure 44) having an interior surface (interior surface of enclosure 44) that defines an interior space (interior space of enclosure 44), the vessel (44) being configured to hold a cooling liquid (70, electrically non-conducting fluid such as oil; par. 145) and an electronic component (heat generating parts like the CPU/GPU); 
          a heat conduit (heat pipe 81/8c) in heat conductive contact (heat pipes 81 attached to specific heat generating parts like the CPU/GPU; refer to par. 175) with the electronic component (CPU/GPU) and configured to conductively transfer heat from the electronic component (refer to pars. 17 and 175); and a thermoelectric cooler (a Peltier element or a thermo-electric heat pump 20; par. 29), 
          the thermoelectric cooler (20) being configured to transfer heat from the heat conduit (81/8c) to the interior surface of the liquid vessel (44), (as can be seen in Figs. 7A and 7B), such that the heat conduit (81/8c) is configured to transfer heat from the electronic component (CPU/GPU) to the cooling liquid (70) and configured to transfer heat from the electronic component (CPU/GPU). 
          MINNOY does not explicitly teach the thermoelectric cooler positioned within the interior space, the thermoelectric cooler including an absorption side in heat conductive contact with the heat conduit and a rejection side in heat conductive contact with the interior surface, and to transfer heat from the electronic component to the absorption side of the thermoelectric cooler. 
          HUANG teaches a heat dissipation assembly (Figs. 2-3), wherein the thermoelectric cooler (a thermal electric cooling, TEC assembly 3) positioned within the interior space (corresponding to interior space of cage 8), the thermoelectric cooler (3) including an absorption side (cold side) in heat conductive contact with the heat conduit (heat pipe 6) and a rejection side (hot side) in heat conductive contact with the interior surface (corresponding to interior surface of cage 8), and configured to transfer heat from the electronic component (heat emitting device 7) to the absorption side (cold side) of the thermoelectric cooler (3). 
         Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of MINNOY such that the thermoelectric cooler including an absorption side in heat conductive contact with the heat conduit and a rejection side in heat conductive contact with the interior surface, and transfer heat from the electronic component to the absorption side of the thermoelectric cooler as taught by HUANG in order to facilitate dissipation of the heat generated by the heat emitting device (refer to par. 69 of HUANG).
In regards to claim 2, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, MINNOY discloses wherein the thermoelectric cooler (20) comprises a dielectric Peltier thermoelectric cooling device (Peltier thermoelectric; refer to par. 29).  
In regards to claim 3, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, MINNOY discloses wherein the heat conduit (81/8c) comprises a heat pipe configured to hold a contiguous volume of a fluid (a liquid in a tube; refer to par. 8).                                            
In regards to claim 5, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, MINNOY discloses wherein the heat conduit (81) is in heat convective contact with the liquid (70) in the vessel (refer to pars. 175 and 168) (refer to par. 168, wherein heat pipes can make contact with the cooling medium), by being immersed in the liquid (refer to par. 168).
In regards to claim 6, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, MINNOY discloses wherein the heat conduit (81/8c) is in heat conductive interface with a heat sink (refer to par. 149).  
In regards to claim 7, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 6. Further, MINNOY discloses wherein the heat sink is in heat conductive interface with the electronic component (refer to par. 150, wherein heat sinks attached or coupled to heat producing computer components of the processing unit).  
In regards to claim 8, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 6. Further, MINNOY discloses wherein the heat sink is in heat convective interface with the liquid (refer to par. 149; wherein heat sinks may allow the oil to pass through them, to transfer the heat produced by those components efficiently to the oil).  
In regards to claim 9, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 6, but fails to explicitly teach wherein the heat conduit is in forceful compressive contact between the vessel and the electronic component. 
However, the embodiment of Fig. 2 shows wherein the heat conduit (heat pipe 8) is in forceful compressive contact between the vessel (container unit 4) and the electronic component (the processing unit 2), (refer to pars. 20 and 120; Fig. 2). 
        Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 7 of MINNOY such that the conduit to be in forceful compressive contact between the vessel and the electronic component as taught by the embodiment of Fig. 2 of MINNOY in order to provide gravitational force G the condensed liquid from vapour inside the heat pipe 8 at an upper side 8 a of the heat pipe 8 can flow back to a lower side 8 b of the heat pipe 8 (refer to par. 120).
In regards to claim 10, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, the embodiment of Fig. 7a of MINNOY teaches wherein the forceful compressive contact comprises compressive contact of the vessel (44) with respect to the thermoelectric cooler (20).  
In regards to claim 11, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, the embodiment of Fig. 2 of MINNOY teaches wherein the forceful compressive contact comprises a cantilever load on the heat conduit (8) with respect to the electronic component (2), (as can be seen in Figs. 1-2).  
In regards to claim 12, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, the embodiment of Fig. 2 of MINNOY teaches wherein the heat conduit (8) is in compressive contact by being in conductive contact with a top face of the electronic component (2), (as can be seen in Figs. 1-2).  
In regards to claim 13, MINNOY discloses a method of cooling (via a thermoelectric cooler 20), the method comprising: providing a system (refer to Fig. 17-18 and 7) comprising: a liquid vessel (enclosure 44) that defines an interior space (interior space of enclosure 44) having an interior surface (interior surface of enclosure 44)therein, the vessel (44) being configured to hold a cooling liquid (70, electrically non-conducting fluid such as oil; par. 145) and an electronic component (heat generating parts like the CPU/GPU); 
        a heat conduit (heat pipe 81/8c) in heat conductive contact (heat pipes 81 attached to specific heat generating parts like the CPU/GPU; refer to par. 175) with the electronic component (CPU/GPU) and configured to conductively transfer heat from the electronic component (refer to pars. 17 and 175); and a thermoelectric cooler (a Peltier element or a thermo-electric heat pump 20; par. 29), 
        the thermoelectric cooler (20) being configured to transfer heat from the heat conduit (81/8c) to the interior surface of the liquid vessel (44), (as can be seen in Figs. 7A and 7B); determining whether a predetermined condition is met for activating the thermoelectric cooler (refer to par. 133; wherein when the temperature in the enclosure 12 is higher than the upper safe limit the Peltier element 20); and activating the thermoelectric cooler in response to determining that the predetermined condition has been met (refer to par. 133; wherein may be activated depends on the characteristics of the computer server installed), such that the heat conduit (81) is configured to transfer heat from the electronic component (CPU/GPU) to the cooling liquid (70), and configured to transfer heat from the electronic component (CPU/GPU).   
          MINNOY does not explicitly teach wherein the thermoelectric cooler positioned within the interior space, the thermoelectric cooler including an absorption side in contact with the heat conduit and a rejection side in contact with the interior surface, and to transfer heat from the electronic component to the absorption side of the thermoelectric cooler. 
          HUANG teaches a heat dissipation assembly (Figs. 2-3), wherein the thermoelectric cooler (a thermal electric cooling, TEC assembly 3) positioned within the interior space (corresponding to interior space of cage 8), the thermoelectric cooler (a thermal electric cooling, TEC assembly 3) including an absorption side (cold side) in heat conductive contact with the heat conduit (heat pipe 6) and a rejection side (hot side) in heat conductive contact with the interior surface (corresponding to interior surface of cage 8), and configured to transfer heat from the electronic component (heat emitting device 7) to the absorption side (cold side) of the thermoelectric cooler (3). 
         Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of MINNOY such that the thermoelectric cooler positioned within the interior space including an absorption side in heat conductive contact with the heat conduit and a rejection side in heat conductive contact with the interior surface, and transfer heat from the electronic component to the absorption side of the thermoelectric cooler as taught by HUANG in order to facilitate dissipation of the heat generated by the heat emitting device (refer to par. 69 of HUANG).
In regards to claim 14, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 13. Further, MINNOY discloses wherein determining whether a predetermined condition is met comprises determining whether a temperature of the electronic component (measured via temperature probes 41) exceeds a predetermined temperature (refer to par. 134).  
In regards to claim 17, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, HUANG teaches wherein the heat conduit (heat pipe 6 of HUANG; Figs. 2-3) is configured to transfer heat from the electronic component (heat emitting device 7) to the absorption side (cold side) of the thermoelectric cooler (a thermal electric cooling, TEC assembly 3) when the thermoelectric cooler is activated (refer to par. 69; Figs. 2-3 of HUANG).
In regards to claim 19, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 13. Further, HUANG teaches wherein the heat conduit (heat pipe 6 of HUANG; Figs. 2-3) is configured to transfer heat from the electronic component (heat emitting device 7) to the absorption side (cold side) of the thermoelectric cooler (a thermal electric cooling, TEC assembly 3) when the thermoelectric cooler is activated (refer to par. 69; Figs. 2-3 of HUANG).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over MINNOY (US 2019/0338962) on view of HUANG et al. (US 2017/0150645), further in view of Oman (US 2007/0064396).
In regards to claim 4, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the heat conduit comprises a sealed pipe containing a volume of ammonia, alcohol, or water.  
         Oman teaches a heat pipe device (30) for cooling electronics (10) wherein the heat conduit (32) comprises a sealed pipe containing a volume of ammonia, alcohol, or water (36), (refer to par. 3).  
         Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of MINNOY such that the heat conduit comprises a sealed pipe containing a volume of ammonia, alcohol, or water as taught by Oman in order to for the working fluid to evaporate to transition from liquid to vapor and the vapor, thereby transfer thermal energy (refer to par. 5 of Oman).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over MINNOY (US 2019/0338962) in view of HUANG et al. (US 2017/0150645), further in view of HOOTON et al. (US 2019/0082555).
In regards to claim 15, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 13, but fails to explicitly teach wherein the electronic component comprises a processor, and wherein determining whether a predetermined condition is met comprises determining whether a speed of the processor exceeds a predetermined processor speed.
       HOOTON teaches cooling an electronic device (300; Fig 3A) wherein the electronic component (300) comprises a processor (not shown in Fig. 3A; par. 50), and wherein determining whether a predetermined condition is met comprises determining whether a speed of the processor (operating parameters, such as, processing speed, increase cooling etc.) exceeds a predetermined processor speed (refer to par. 50).
         Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of MINNOY such that the electronic component to have a processor, and wherein determining whether a predetermined condition to be met comprises determining whether a speed of the processor exceeds a predetermined processor speed as taught by HOOTON in order to prevent the current operating temperature from reaching an upper operating temperature limit (refer to par. 50 of HOOTON).

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over MINNOY (US 2019/0338962) in view of HUANG et al. (US 2017/0150645), further in view of Christopher (US 4,306,613).
In regards to claim 16, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the thermoelectric cooler is immersed in the cooling liquid. 
          Christopher teaches a cooling system (Fig. 1) wherein the thermoelectric cooler (thermoelectric cooling modules 24, 25, 26, 27) is immersed in the cooling liquid (10), (refer to col.8, lines 3-6). 
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of MINNOY such that the thermoelectric cooler to be immersed in the cooling liquid as taught by HOOTON in order to efficiently, effectively and reliably to cool enclosed heat-producing equipment without consuming energy (refer to col.2, lines 43-46 of Christopher).
In regards to claim 18, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 13, but fails to explicitly teach wherein the thermoelectric cooler is immersed in the cooling liquid. 
          Christopher teaches a cooling system (Fig. 1) wherein the thermoelectric cooler (thermoelectric cooling modules 24, 25, 26, 27) is immersed in the cooling liquid (10), (refer to col.8, lines 3-6). 
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of MINNOY such that the thermoelectric cooler to be immersed in the cooling liquid as taught by HOOTON in order to efficiently, effectively and reliably to cool enclosed heat-producing equipment without consuming energy (refer to col.2, lines 43-46 of Christopher).

                                         Response to Arguments
        Applicant’s arguments filed on 02/08/2022 have been fully considered but are not persuasive. 
Applicant argues on page 6 that: MINNOY teaches a liquid vessel 44 with a submerged electronic component in a volume of cooling liquid and a non-submerged heat conduit (heat pipe 8c) within the vessel but above the surface (liquid level 46) of the cooling liquid.
In response: another embodiment (Figs. 17-18) of MINNOY teaches a heat conduit heat pipe 81 in heat conductive contact (heat pipes 81 attached to specific heat generating parts like the CPU/GPU; refer to par. 175) with the electronic component (CPU/GPU) and configured to conductively transfer heat from the electronic component (refer to pars. 17 and 175). 
Applicant argues on page 6 that: There is no thermoelectric cooler between the conduit 8c and the interior surface.
In response: the newly cited reference HUANG teaches a heat dissipation assembly (Figs. 2-3), wherein the thermoelectric cooler (a thermal electric cooling, TEC assembly 3) positioned within the interior space (corresponding to interior space of cage 8), the thermoelectric cooler (a thermal electric cooling, TEC assembly 3) including an absorption side (cold side) in heat conductive contact with the heat conduit (heat pipe 6) and a rejection side (hot side) in heat conductive contact with the interior surface (corresponding to interior surface of cage 8).
The amended new claims not taught by the previously cited reference are taught by newly cited reference of HUANG et al. (US 2017/0150645) and Christopher (US 4,306,613).

                                                     Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763